Citation Nr: 1519944	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  14-13 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 40 percent for postoperative gastrectomy syndrome and gastric adenocarcinoma.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to May 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that continued a 40 percent rating for the Veteran's service-connected postoperative gastrectomy syndrome and gastric adenocarcinoma.  

In his April 2014 VA Form 9, the Veteran requested a hearing before a member of the Board.  Such hearing was scheduled in March 2015; he failed to appear for the hearing.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that the Veteran's claim for a rating in excess of 40 percent for his service-connected postoperative gastrectomy syndrome and gastric adenocarcinoma must be remanded for further development.  

In April 2014 correspondence from the Veteran's son, P. Berard, it was stated that the Veteran's disability is manifested by inconsistencies in his weight, constant fatigue, regular constipation, nausea, vomiting, and occasional black tarry stools.  VA treatment records show complaints of severe nausea, abdominal pain, black tarry stools, vomiting (occasionally bloody), and persistent but stable normocytic anemia.  See, e.g., October 2012 VA treatment records.  The Veteran was last afforded a VA examination in November 2011.  In April 2015 correspondence, the Veteran's representative argued that the November 2011 examination was no longer contemporaneous.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his postoperative gastrectomy syndrome and gastric adenocarcinoma.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this issue must be remanded.  

The Veteran receives ongoing VA treatment.  The most recent treatment records associated with the claims file are from January 2014.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file VA treatment records dated since January 2014.  
2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the symptoms and impairments stemming from his service-connected postoperative gastrectomy syndrome and gastric adenocarcinoma, to include the nature, extent, and severity of his symptoms, to include the impact of the disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  
3. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected postoperative gastrectomy syndrome and gastric adenocarcinoma.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  The examiner should explain the rationale for all opinions expressed.  
4. Then readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and provided a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


